Citation Nr: 1024497	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  03-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left side carpal 
tunnel syndrome. 

2.  Entitlement to service connection for right side carpal 
tunnel syndrome.

3.  Entitlement to an increased disability rating for 
headaches, currently evaluated as 30 percent disabling.  

(A separate Board decision will be issued addressing issues 
of service connection for an acquired psychiatric disability, 
to include PTSD, for respiratory disability, for chronic 
fatigue, for fibromyalgia, for sleep apnea, and issues of 
earlier effective dates for a grant of service connection for 
irritable bowel syndrome and for an increased rating for 
headaches.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to October 
1987 and from November 1989 to August 1993, including service 
in Southwest Asia.

The issues come before the Board on appeal from a December 
2001 rating decision.  The Board previously denied the 
Veteran's claims for service connection of left and right 
carpal tunnel and partially granted the Veteran's claim for 
an increased rating for headaches in September 2006, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Veteran's representative and 
the VA Office of General Counsel filed a Joint Motion for 
Partial Remand, which was granted in a March 2008 Order by 
the Court.  The case was returned to the Board and in 
December 2008 the Board remanded the case to the RO for 
actions consistent with the Joint Motion for Partial Remand.  
The required further development was accomplished, the RO 
issued a supplemental statement of the case (SSOC) in 
February 2009, and the case was returned to the Board for 
appellate review.  

The Board notes that the Board member who originally presided 
over the Veteran's September 2006 hearing on these issues is 
no longer with the Board.  The Veteran was informed of this 
in an April 2008 letter and asked whether he desired another 
hearing with a current Board member.  The Veteran declined 
this offer in writing in May 2008.  Therefore, the Board will 
proceed to adjudicate the issues.

The issues of entitlement to service connection for left and 
right carpal tunnel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected headaches are manifested by 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for the Veteran's service connected headaches have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a 
Diagnostic Code 8100 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated May 2001, 
September 2006, and January 2009 the appellant was informed 
of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in May 2001 prior to the initial unfavorable 
decision in December 2001.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the January 2009 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the January 2009 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

With regard to the headache issue, the Board also finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record 
in this case includes service treatment records, VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the headache 
issue and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in February 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the headache issue.  Further assistance to the Veteran with 
regard to the remaining issues is discussed in the remand 
section of this decision.  

Analysis

Increased Rating - Migraines

The present appeal involves the Veteran's claim that the 
severity of his service-connected headaches warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected headache disability has been 
rated by the RO under the provisions of Diagnostic Code 8100 
for migraines.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under this regulatory provision, migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
disability rating.  Migraines with characteristic prostrating 
attacks occurring on average once a month over the last 
several months warrant a 30 percent disability rating.  
Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability rating.  Migraines with less frequent 
attacks warrant a noncompensable evaluation.  

Turning to the evidence, an August 2001 VA medical record 
documents complaints of 2-3 headaches weekly associated with 
nausea, vomiting, visual illusions, blurry vision and 
dizziness.  Photophobia and phonophobia were also reported.  
The examiner commented that the attacks appeared to be 
disabling and caused the Veteran to leave work when they 
occurred.  A November 2001 report from Dr. Judy White 
reiterated the same essential findings, including the fact 
that the Veteran had missed 3 days a month over the past year 
due to headaches.  

In February 2006, the Veteran participated in a Board 
hearing.  He reported 3-4 migraines per month at which point 
he has to lay in a dark room and sleep due to his medication.  
The Veteran testified that these headaches incapacitate him 
to the point that he cannot work.  The Veteran also described 
headaches of a lesser intensity that feel like a band around 
his head, but do not cause nausea.  He experiences these 
headaches about 2-3 times per week, but he can function and 
work during these headaches.  

The Veteran was afforded a VA examination in February 2009.  
At that time, the Veteran reported that his migraines impede 
his ability to work full time.  The Veteran reported 
progressive worsening in the prior 12 months.  He now 
complains of 4-5 per month lasting up to 6 hours with two 
days of after-effects.  The headache is bitemporal, throbbing 
with dizziness and sense of loss of balance.  He experiences 
occasional nausea and vomiting.  The examiner diagnosed with 
migraine cephalgia, describing it as "most frequently, 
improves with aging."  

After reviewing the totality of the evidence, the Board finds 
that the Veteran's service-connected headache disability 
results in frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  The 
Various symptoms such as nausea, photophobia, dizziness, etc. 
are representative of severe headaches which would reasonably 
be expected to be described as prostrating.  The Board also 
notes the documented frequency of the headaches as well as 
the need to take several days off a month.  This is evidence 
severe economic inadaptability.  As such, the Board finds 
that a 50 percent disability rating is warranted under 
Diagnostic Code 8100.  Fifty percent is the highest possible 
schedular rating under Diagnostic Code 8100.  As no other 
diagnostic codes are applicable, the Board finds that 
entitlement to a schedular disability rating in excess of 50 
percent is not warranted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms, to specifically include the 
impact on economic adaptability, are expressly contemplated 
by the schedular rating criteria.  The Board is of the 
opinion that the Rating Schedule measures and contemplates 
these aspects of his disability, so that extraschedular 
consideration is not warranted.


ORDER

Entitlement to a disability rating of 50 percent, but no 
more, is warranted for the Veteran's service-connected 
headaches.  To that extent, the appeal is granted subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.  


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made regarding entitlement to service connection for left 
and right carpal tunnel syndrome.  The Veteran was afforded a 
VA examination in February 2009.  The Veteran reported the 
onset of his carpal tunnel as in the Army.  He reported that 
he was originally told it was arthritic pain in his hands.  
It was diagnosed by EMG/NCV in January 2000.  The Veteran 
reported onset of numbness 5-6 years ago.  He noted 2-3 hours 
of hand pain each day with numbness through the first and 
third fingers.  His hands have a lower grade aching all the 
time and occasionally cramp causing him to drop things.  
After physical examination, the examiner noted that the 
Veteran likely has a degree of carpal tunnel disease; 
however, the vast majority of his symptoms are not suspicious 
for carpal tunnel syndrome.  The examiner noted a 2000 
diagnosis of carpal tunnel syndrome .  Medical record 
documentation does not support carpal tunnel syndrome in 
service or permanent aggravation due to service-connected 
condition.  The examiner noted that much of the discomfort 
complaints are more likely related to his natural aging and 
chronic pain syndromes.  

Although the examiner noted that much of the discomfort 
complaints are more likely related to his natural aging and 
chronic pain syndromes, the examiner admitted that the 
Veteran does have carpal tunnel syndrome.  In opining that 
the Veteran's carpal tunnel syndrome is not related to 
service, the examiner failed to provide a rationale.  The 
Board notes that during an October 1993 VA general medical 
examination, only two months after the Veteran's separation 
from service, the Veteran complained of muscle cramps in both 
hands.  He noted that he had been told he had arthritis.  He 
reported a history of typing a lot.  October 1993 x-rays of 
the Veteran's hands were essentially normal.  In addition, 
the Veteran has subsequently described cramping in his hands 
since 1991.  A rationale for the opinion is necessary with 
discussion of any pertinent inservice complaints and clinical 
findings. 

Accordingly, the case is REMANDED for the following actions:

1.  T claims file should be referred to 
the same examiner who conducted the 
February 2009 VA examination.  The 
examiner should extend his comments to 
include an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that carpal tunnel 
syndrome began during service.  
Specifically, the examiner should discuss 
the significance of the Veteran's 
complaints of pain and cramping in his 
hands documented in April 1993 and October 
1993.  

2.  Should it not be possible for the 
February 2009 VA examiner to review the 
file, the Veteran should be afforded a new 
VA examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed carpal 
tunnel syndrome is at least as likely as 
not (a 50% or higher degree of 
probability) etiologically related to the 
Veteran's service.  Specifically, the 
examiner should provide the opinion in 
light of the Veteran's complaints of pain 
and cramping in his hands documented in 
April 1993 and October 1993.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for bilateral carpal tunnel 
syndrome is warranted.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


